1

2                                                                              JS-6

3

4

5

6
                                     UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8

9    YONG LEE,                                 )   Case No.      CV-19-03526-R-AFM
                                               )
10                         Plaintiff(s),       )
                                               )
11                 v.                          )   ORDER OF DISMISSAL
                                               )   BY LACK OF PROSECUTION
12   NOSHI SUSHI CORPORATION, et al.           )
                                               )
13                                             )
                           Defendant(s).       )
14                                             )
                                               )
15                                             )

16          Plaintiff was ORDERED to show cause in writing no later than August 2, 2019 why this

17   action should not be dismissed for lack of prosecution. On August 2, 2019, Plaintiff filed a

18   Response to the Court’s Order to Show Cause requesting for additional four weeks to complete

19   settlement discussions between the parties. Four weeks have passed, and Plaintiff has not taken

20   any further action.

21          WHEREAS, the period has elapsed without proper service of the complaint and summons;

22   and, the period has elapsed without any good cause shown to warrant an extension;

23          The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: September 4, 2019

26

27                                                         HONORABLE R. GARY KLAUSNER
                                                           UNITED STATES DISTRICT JUDGE
28
